DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xu, Yanbin via email on 6/14/2022. 
1.	(Currently Amended)  A system for obtaining a signature on transaction data, comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform:
receiving a request for the signature on the transaction data; and
causing allocation of a key manager for blockchain, comprising:
analyzing parameters associated with the request;
if the parameters are associated with an internal testing account,
allocating a first key manager;
generating, by the first key manager, a mock cryptographic key for testing, wherein the mock cryptographic key includes a private key; and
obtaining, by the first key manager, a first signature as the signature on the transaction data, with the mock cryptographic key; and
if the parameters are not associated with an internal testing account and the parameters are associated with bank account information,
allocating a second key manager associated with a network bank; and
obtaining, by the second key manager, a second signature as the signature on the transaction data and a public cryptographic key corresponding to the second signature.












2.	(Canceled)

3.	(Canceled) 

4.	(Currently Amended)  The system of claim 1, wherein the causing of the allocation of the key manager 


if the parameters are not associated with an internal testing account, the parameters are not associated with the bank account information, and the request includes information of an independent enterprise that owns a cryptographic management system, allocating a third key manager; and 
obtaining, by the third key manager from the independent enterprise, a third signature as the signature on the transaction data and [[the]] a public cryptographic key corresponding to the third signature.

5.	(Currently Amended)  The system of claim 4, wherein the causing of the allocation of the key manager 
if the parameters are not associated with an internal testing account, the parameters are not associated with the bank account information, and the request does not include the information of the independent enterprise, allocating a fourth key manager; and 
obtaining, by the fourth key manager , a fourth signature as the signature on the transaction data and a public cryptographic key corresponding to the fourth signature.

6.	(Currently Amended)  The system of claim 1, wherein the one or more processors are further caused to perform:
reformatting the obtained signature on the transaction data. 

7.	(Currently Amended)  The system of claim 1, wherein the one or more processors are further caused to perform:
broadcasting the obtained signature on the transaction data and the obtained public cryptographic key; and
updating a member account database. 

8.	(Currently Amended)  The system of claim 7, wherein the one or more processors are further caused to perform: 
identifying and registering an overtime task,
wherein the overtime task occurs when the signature on the transaction data is not obtained within a predetermined time period.

9.	(Currently Amended)  The system of claim 1, wherein the second key manager obtains the signature on the transaction data and the cryptographic key from the network bank using a USB key of a user.

10.	(Currently Amended)  The system of claim 4, wherein the third key manager obtains the signature on the transaction data and the cryptographic key from the independent enterprise through an application programming interface connector.

11.	(Currently Amended)  The system of claim 1, wherein the one or more processors are further caused to perform:
creating an account in a blockchain system; and 
uploading the obtained signature on the transaction data to the blockchain system for verification.

12.	(Currently Amended)  The system of claim 1, wherein the causing of the allocation of the key manager 

13.	(Canceled)

14.	(Canceled)

15.	(Currently Amended)  A non-transitory computer-readable medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform 
receiving a request for a signature on transaction data; and
causing allocation of a key manager for blockchain, comprising:
analyzing parameters associated with the request;
if the parameters are associated with an internal testing account,
allocating a first key manager;
generating, by the first key manager, a mock cryptographic key for testing, wherein the mock cryptographic key includes a private key; and
obtaining, by the first key manager, a first signature as the signature on the transaction data, with the mock cryptographic key; and
if the parameters are not associated with an internal testing account and the parameters are associated with bank account information,
allocating a second key manager associated with a network bank; and
obtaining, by the second key manager, a second signature as the signature on the transaction data and a public cryptographic key corresponding to the second signature.












16.	(Canceled)

17.	(Canceled)

18.	(Currently Amended)  The non-transitory computer-readable medium of claim 15, wherein the causing of the allocation of the key manager further comprises:

if the parameters are not associated with an internal testing account, the parameters are not associated with the bank account information, and the request includes information of an independent enterprise that owns a cryptographic management system, allocating a third key manager; and 
obtaining, by the third key manager from the independent enterprise, a third signature as the signature on the transaction data and [[the]] a public cryptographic key corresponding to the third signature.

19.	(Currently Amended)  The non-transitory computer-readable medium of claim 18, wherein the causing of the allocation of the key manager further comprises:
if the parameters are not associated with an internal testing account, the parameters are not associated with the bank account information, and the request does not include the information of the independent enterprise, allocating a fourth key manager; and 
obtaining, by the fourth key manager from a key management service, a fourth signature as the signature on the transaction data and a public cryptographic key corresponding to the fourth signature.

20.	(Currently Amended)  The non-transitory computer-readable medium of claim 15, the device further being caused to perform:
reformatting the obtained signature on the transaction data. 

21.	(Currently Amended)  The non-transitory computer-readable medium of claim 15, the device further being caused to perform:
broadcasting the obtained signature on the transaction data and the obtained public cryptographic key; and
updating a member account database.

Claims 1, 4-12, 15, and 18-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Intrinsic Evidence
Examiner is entering recent SIPO Office Action which helps provide meaningful insight to the intrinsic record. Translated and found via Global Dossier, which is used by the USPTO and her Examiner’s, the Chinese Examiner writes: The claims as a whole are directed towards a key management system. Chinese Examiner’s writings are reproduced below and highlighted.

    PNG
    media_image1.png
    929
    942
    media_image1.png
    Greyscale

The Chinese Examiner also had taken Official Notice as to notorious facts. The Chinese Examiner also noted that the level of skill is without creative effort. Reproduce below and highlighted.

    PNG
    media_image2.png
    546
    975
    media_image2.png
    Greyscale

Art
Cited in the same Chinese Office action was Desmarais US20210083872A1. Under a BRI standard for “allocating” and “key manager” this art teaches language as follows:
Desmarais teaches blockchain signatures applied to unsigned transactions: (Fig. 4 Item 412; 0120 “create an unsigned blockchain transaction”, 0121 “signed blockchain transaction”) and (Fig. 4 Item 412, Fig. 13 Item 1308; 0120 “create an unsigned blockchain transaction”, 0121 “signed blockchain transaction”, 0310 “unsigned transaction 1308”)
The instant claims are directed towards a relay and is taught accordingly: (Fig. 10 Item 1004 (choose vault); 0297 “vault may also be referred to as a wallet, address, or recipient account….”; see also 0120 (explaining that wallet data has “key data”, 0140 “wallet…holds keys”) (Examiner’s emphasis.) 
Logging into an account is taught: analyzing parameters1 (0276 “logs into the system…using system credentials….[associated with either] service provider or system provider” ;compare Fig. 7 Item 706 (showing flow of transaction with login), Fig. 7 Item 708 (select assets) with Figs. 8 Item 806 (showing login UI), Figs. 9-10 (select blockchain and vault))…
Applying signatures are also taught: obtaining, by the second key manager, a second signature as the signature on the transaction data and a public cryptographic key corresponding to the second signature (Fig. 13 Item 1316; 0306-0310, 0310 “uses key to sign”; see also 0132 (explaining that private key signs and public key is address), 0262 “private key…to sign”). 

Based on the citations above, it can be appreciated that a server interfacing with multiple other servers is established in the art of computer networking, but further, it is established within blockchain.
Desmarais does not teach:
associated with the request; 
if the parameters are associated with an internal testing account,
generating, by the first key manager, a mock cryptographic key for testing, wherein the mock cryptographic key includes a private key; and
…with the mock cryptographic key; and
if the parameters are not associated with an internal testing account

As such, Desmarais fails all elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PGPUB 0034 says that parameters “may include, but are not limited to, information of an account…” (Examiner’s emphasis.)